Title: From Benjamin Franklin to Jonathan Williams, Sr., 7 July 1773
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin,
London, July 7, 1773.
In looking over your Letters I find in that of Nov. 12, mention of a Prize of £20 which you have drawn. It never came into my Hands, and I cannot find that Smith, Wright and Gray know any thing of it. If I knew the No. of the Ticket, I could enquire farther.
I am much obliged by your Care in Hall’s Affair and glad you have recovered so much of that Debt, and are likely to get the rest. I hope it will be of Service to my dear Sister. The Goods for her were sent per Capt. Hatch, in a Trunk consign’d to you.
I wish you Success in your new Plan of Business, and shall certainly embrace every Opportunity I may have of promoting it.
Upon your Recommendation I went to see the black Poetess and offer’d her any Services I could do her. Before I left the House, I understood her Master was there and had sent her to me but did not come into the Room himself, and I thought was not pleased with the Visit. I should perhaps have enquired first for him; but I had heard nothing of him. And I have heard nothing since of her. My Love to Cousin Grace and your Children; I am Your affectionate Uncle, 
B Franklin
Jonathan Williams, Esq.
 
Addressed: To / Jonathan Williams, Esqr / Mercht / Boston
